In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________

                        No. 02-15-00405-CV
                   ___________________________

 CROSS TIMBERS WATER SUPPLY CORPORATION, F/K/A BARTONVILLE
             WATER SUPPLY CORPORATION, Appellant

                                   V.

RICHARD K. ARMEY; SUSAN D. ARMEY; RICHARD VERA; KRYSTAL VERA;
  TIMOTHY LANDRUM AND SHAWN LANDRUM, INDIVIDUALLY AND AS
TRUSTEES AND BENEFICIARIES OF THE LANDRUM FAMILY TRUST; JAMES
BALL AND SHIRLEY BALL; AND THE TOWN OF BARTONVILLE, Appellees


               On Appeal from the 442nd District Court
                       Denton County, Texas
                  Trial Court No. 2012-30982-211


               Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                  Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

       We have considered the parties’ “Joint Motion to Dismiss Appeal.”

       Because the parties have settled all matters in the appeal, it is the court’s

opinion that the motion should be granted. We therefore reverse the trial court’s

judgment without reference to the merits and remand to the trial court for entry of

judgment consistent with the parties’ settlement agreement. See Tex. R. App. P.

42.1(a)(1).

       Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                     Per Curiam

Delivered: April 2, 2020




                                           2